Exhibit 10.3

THIS EMPLOYMENT AGREEMENT AND MUTUAL GENERAL RELEASE (the “Agreement”), made as
of November 1, 2006, is entered into by The First Marblehead Corporation, a
Delaware corporation with its principal place of business at The Prudential
Tower, 800 Boylston Street, Boston, MA 02199-8157 (the “Company”), and Donald R.
Peck, residing at [intentionally omitted] (the “Employee”).

The Company desires to continue to employ the Employee in the capacity set forth
below, and the Employee desires to be so employed by the Company. In
consideration of the mutual covenants and promises contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties agree as follows:


1.                                       TERM OF EMPLOYMENT.  THE COMPANY HEREBY
AGREES TO EMPLOY THE EMPLOYEE, AND THE EMPLOYEE HEREBY ACCEPTS EMPLOYMENT WITH
THE COMPANY, UPON THE TERMS SET FORTH IN THIS AGREEMENT, FOR THE PERIOD
COMMENCING ON NOVEMBER 1, 2006 (THE “COMMENCEMENT DATE”) AND ENDING ON JANUARY
2, 2007 (SUCH PERIOD CONSTITUTES THE “EMPLOYMENT PERIOD”), UNLESS SOONER
TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.


2.                                       TITLE; CAPACITY.  THE EMPLOYEE SHALL
SERVE AS SENIOR ADVISOR TO THE COMPANY’S CHIEF EXECUTIVE OFFICER (THE “CEO”).
THE EMPLOYEE SHALL PROVIDE SERVICES IN CONNECTION WITH TRANSITION OF THE
RESPONSIBILITIES OF THE CHIEF FINANCIAL OFFICER TO HIS SUCCESSOR, AND SHALL WORK
UNDER THE SUPERVISION OF, AND SHALL HAVE SUCH AUTHORITY AS IS DELEGATED TO HIM
BY, THE CEO.

The Employee hereby accepts such employment and agrees to undertake such duties
and responsibilities inherent in the position of Senior Advisor and such related
duties and responsibilities as the CEO shall from time to time reasonably assign
to him. The Employee


--------------------------------------------------------------------------------




agrees to devote such business time, attention and energies to the business and
interests of the Company during the Employment Period as necessary to perform
his obligations.

The Employee agrees to abide by the written rules, regulations, instructions,
personnel practices and policies of the Company generally applicable to senior
level executives and any changes therein which may be adopted from time to time
by the Company. The Employee acknowledges that he has been made aware that the
Company’s written rules and policies are available on line and may be accessed
by him now or at any time during the Employment Term.


3.                                       INVENTION, NON-DISCLOSURE,
NON-COMPETITION AND NON-SOLICITATION AGREEMENT.  THE EMPLOYEE WILL REMAIN BOUND
BY THE TERMS OF THE INVENTION, NON-DISCLOSURE, NON-COMPETITION AND
NON-SOLICITATION AGREEMENT SIGNED ON SEPTEMBER 12, 2005 (THE “NON-COMPETITION
AGREEMENT”). THE NON-COMPETITION AGREEMENT IS HEREBY AMENDED TO PROVIDE THAT THE
RESTRICTIONS SET FORTH IN SECTION 4 THEREOF SHALL REMAIN IN EFFECT UNTIL
DECEMBER 31, 2007.


4.                                       EXCLUSIVITY.  THE COMPANY AND THE
EMPLOYEE AGREE THAT THE EMPLOYEE’S POSITION AS SENIOR ADVISOR TO THE CEO SHALL
BE EXCLUSIVE IN NATURE. SPECIFICALLY, DURING THE EMPLOYMENT PERIOD THE EMPLOYEE
SHALL NOT BE PERMITTED TO PROVIDE SERVICES, WHETHER AS AN EMPLOYEE, INDEPENDENT
CONTRACTOR OR OTHERWISE, FOR ENTITIES, EMPLOYERS OR INDIVIDUALS OTHER THAN THE
COMPANY.


5.                                       COMPENSATION AND BENEFITS.


5.1                                 SALARY.  THE COMPANY SHALL PAY THE EMPLOYEE
A SEMI-MONTHLY SALARY OF $17,708.34 FOR THE EMPLOYMENT PERIOD, TO BEGIN ON THE
COMMENCEMENT DATE. ON THE LAST DAY OF THE EMPLOYMENT PERIOD, THE COMPANY SHALL
PAY THE EMPLOYEE A LUMP SUM PAYMENT EQUAL TO SIX MONTHS OF SALARY SUBJECT TO
ADJUSTMENT FOR APPLICABLE TAXES (THE “FINAL PAYMENT”).

2


--------------------------------------------------------------------------------





5.2                                 FRINGE BENEFITS. DURING THE EMPLOYMENT
PERIOD, THE EMPLOYEE SHALL BE ENTITLED TO ALL FRINGE BENEFITS GENERALLY
AVAILABLE TO THE COMPANY’S SENIOR EXECUTIVE OFFICERS. EFFECTIVE AS OF THE END OF
THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE CONSIDERED TO HAVE ELECTED TO
CONTINUE RECEIVING GROUP MEDICAL INSURANCE PURSUANT TO THE FEDERAL “COBRA” LAW,
29 U.S.C. ET SEQ. DURING THE SIX MONTH PERIOD FOLLOWING THE END OF THE
EMPLOYMENT PERIOD, THE COMPANY SHALL PAY THE ENTIRE PREMIUM FOR SUCH COVERAGE AS
LONG AS AND TO THE EXTENT THE EMPLOYEE REMAINS ELIGIBLE FOR COBRA CONTINUATION.
THE COMPANY WILL PROVIDE THE EMPLOYEE MATERIALS EXPLAINING COBRA BENEFITS. THE
COMPANY SHALL PROVIDE TO THE EMPLOYEE AT THE COMPANY’S EXPENSE EMPLOYMENT
TRANSITION SERVICES THROUGH KEYSTONE PARTNERS, OR THROUGH A PROVIDER OF THE
EMPLOYEE’S CHOICE. SHOULD THE EMPLOYEE CHOOSE AN ALTERNATE PROVIDER, THE COMPANY
SHALL PAY UP TO $10,000 TOWARD SUCH ALTERNATE PROVIDER’S FEE. EXCEPT AS PROVIDED
IN THIS SECTION 5, THE EMPLOYEE SHALL NOT BE ENTITLED TO PARTICIPATE IN ANY
OTHER BENEFIT OR BONUS PROGRAMS SPONSORED OR MADE AVAILABLE BY THE COMPANY
FOLLOWING THE EMPLOYMENT PERIOD.


5.3                                 REIMBURSEMENT OF EXPENSES.  THE COMPANY
SHALL REIMBURSE THE EMPLOYEE FOR ALL REASONABLE TRAVEL, ENTERTAINMENT AND OTHER
EXPENSES INCURRED OR PAID BY THE EMPLOYEE IN CONNECTION WITH, OR RELATED TO, THE
PERFORMANCE OF HIS DUTIES, RESPONSIBILITIES OR SERVICES UNDER THIS AGREEMENT,
UPON PRESENTATION BY THE EMPLOYEE OF DOCUMENTATION, EXPENSE STATEMENTS, VOUCHERS
AND/OR SUCH OTHER SUPPORTING INFORMATION AS THE COMPANY MAY REQUEST, PROVIDED,
HOWEVER, THAT THE AMOUNT AVAILABLE FOR SUCH TRAVEL, ENTERTAINMENT AND OTHER
EXPENSES MAY BE FIXED IN ADVANCE BY THE COMPANY.


5.4                                 STOCK OPTIONS.  ANY STOCK OPTIONS PREVIOUSLY
GRANTED BY THE COMPANY TO THE EMPLOYEE PRIOR TO NOVEMBER 1, 2006 SHALL BE
GOVERNED BY THE STOCK OPTION PLAN OR INDIVIDUAL STOCK OPTION AGREEMENT UNDER
WHICH SUCH STOCK OPTIONS WERE GRANTED, PROVIDED,

3


--------------------------------------------------------------------------------





HOWEVER, THAT SECTION 2.01(V) OF THE GRANT OF INCENTIVE STOCK OPTION DATED APRIL
3, 2003 (THE “OPTION AGREEMENT”) BETWEEN THE COMPANY AND THE EMPLOYEE IS HEREBY
AMENDED TO PROVIDE THAT THE EMPLOYEE MAY EXERCISE THE OPTION (AS DEFINED IN THE
OPTION AGREEMENT) WITH RESPECT TO 15,000 SHARES OF COMMON STOCK SCHEDULED TO
VEST ON THE FOURTH ANNIVERSARY OF THE DATE OF GRANT (SUCH NUMBER OF SHARES
REFLECTING ALL STOCK SPLITS AND DIVIDENDS SINCE APRIL 3, 2003) ANYTIME FROM THE
DATE HEREOF UNTIL THE DATE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 3.02 OF THE OPTION AGREEMENT AND SHALL BE CONSIDERED FULLY VESTED AS OF
THE DATE HEREOF FOR PURPOSES OF SECTION 3.02 OF THE OPTION AGREEMENT. THE 15,000
SHARES REFERRED TO IN THE PRECEDING SENTENCE SHALL BE ADJUSTED TO REFLECT ANY
STOCK SPLITS AND STOCK DIVIDENDS WITH A RECORD DATE AFTER THE DATE HEREOF AND
BEFORE THE EXERCISE OF THE OPTION. IT IS EXPRESSLY UNDERSTOOD BY THE PARTIES
THAT THIS AGREEMENT SHALL HAVE NO EFFECT ON ANY VESTED AND UNEXERCISED OPTIONS
PROVIDED UNDER THE OPTION AGREEMENT EXCEPT FOR THOSE DESCRIBED IN SECTION
2.01(V) OF THE OPTION AGREEMENT.


6.                                       EMPLOYMENT TERMINATION.  THE EMPLOYMENT
OF THE EMPLOYEE BY THE COMPANY PURSUANT TO THIS AGREEMENT SHALL TERMINATE UPON
THE OCCURRENCE OF ANY OF THE FOLLOWING:


6.1                                 AT THE EXPIRATION OF THE EMPLOYMENT PERIOD,
AT WHICH TIME THE EMPLOYEE ACKNOWLEDGES THAT THE COMPANY WILL HAVE NO OBLIGATION
TO EMPLOY HIM IN ANY CAPACITY WHATSOEVER;


6.2                                 THE DEATH OF THE EMPLOYEE; OR


6.3                                 AT THE ELECTION OF THE EMPLOYEE UPON NOT
LESS THAN TEN (10) DAYS’ PRIOR WRITTEN NOTICE OF TERMINATION.


7.                                       EFFECT OF TERMINATION.


7.1                                 TERMINATION AT THE EXPIRATION OF THE
EMPLOYMENT PERIOD, OR AT THE ELECTION OF THE EMPLOYEE. UPON TERMINATION AT THE
EXPIRATION OF THE EMPLOYMENT PERIOD, THE

4


--------------------------------------------------------------------------------





COMPANY SHALL PAY TO THE EMPLOYEE THE COMPENSATION AND BENEFITS OTHERWISE
PAYABLE TO HIM UNDER SECTION 5 INCLUDING ANY ACCRUED BUT UNUSED VACATION TIME
THROUGH DECEMBER 31, 2006, AND THE FINAL PAYMENT. UPON TERMINATION AT THE
ELECTION OF THE EMPLOYEE PURSUANT TO SECTION 6.3, THE COMPANY SHALL PAY TO THE
EMPLOYEE THE COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO HIM UNDER SECTION 5
INCLUDING ANY ACCRUED BUT UNUSED VACATION TIME THROUGH THE LAST DAY OF HIS
ACTUAL EMPLOYMENT BY THE COMPANY, AND THE FINAL PAYMENT.


7.2                                 TERMINATION FOR DEATH .  IF THE EMPLOYEE’S
EMPLOYMENT IS TERMINATED BY DEATH, THE COMPANY SHALL PAY TO THE ESTATE OF THE
EMPLOYEE THE COMPENSATION WHICH WOULD OTHERWISE BE PAYABLE TO THE EMPLOYEE UP TO
THE END OF THE MONTH IN WHICH THE TERMINATION OF HIS EMPLOYMENT BECAUSE OF DEATH
OCCURS, AND THE FINAL PAYMENT.


7.3                                 CONTINUING OBLIGATIONS.  THE NON-COMPETITION
AGREEMENT SHALL SURVIVE THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT PURSUANT TO
THIS AGREEMENT.


8.                                       LITIGATION COOPERATION.  THE EMPLOYEE
AGREES TO CONTINUE TO SERVE THE COMPANY AS A LITIGATION CONSULTANT AND IN
CONNECTION THEREWITH, TO COOPERATE WITH THE COMPANY IN (I) THE DEFENSE OR
PROSECUTION OF ANY CLAIMS OR ACTIONS INVOLVING MATTERS IN WHICH HE WAS INVOLVED
WHILE EMPLOYED BY THE COMPANY OR ABOUT WHICH HE HAS KNOWLEDGE, WHICH ALREADY
HAVE BEEN BROUGHT OR WHICH MAY BE BROUGHT IN THE FUTURE AGAINST OR ON BEHALF OF
THE COMPANY, AND (II) RESPONDING TO, COOPERATING WITH, OR CONTESTING ANY
GOVERNMENTAL AUDIT, INSPECTION, INQUIRY, PROCEEDING OR INVESTIGATION, WHICH
RELATE TO EVENTS OR OCCURRENCES THAT TRANSPIRED DURING HIS EMPLOYMENT WITH THE

5


--------------------------------------------------------------------------------





COMPANY. THE EMPLOYEE’S COOPERATION IN CONNECTION WITH SUCH CLAIMS OR ACTIONS
SHALL INCLUDE, WITHOUT IMPLICATION OF LIMITATION: PROMPTLY NOTIFYING THE COMPANY
IN WRITING OF ANY SUBPOENA, INTERVIEW, INVESTIGATION, REQUEST FOR INFORMATION,
OR OTHER MATERIAL CONTACT CONCERNING EVENTS OR OCCURRENCES THAT TRANSPIRED
DURING HIS EMPLOYMENT WITH THE COMPANY THAT RELATE TO LITIGATION OR IMPLY THAT
IT MAY RELATE TO LITIGATION, CONSULTING WITH COUNSEL FOR THE COMPANY TO PREPARE
FOR DISCOVERY OR TRIAL; TO TESTIFY TRUTHFULLY AS A WITNESS WHEN REASONABLY
REQUESTED AND AT REASONABLE TIMES REQUESTED BY THE COMPANY; TO MEET WITH COUNSEL
OR OTHER DELEGATED REPRESENTATIVES OF THE COMPANY; TO ASSIST IN THE PREPARATION
OF RESPONSES TO AND TO COOPERATE WITH THE COMPANY’S PROCESSING OF GOVERNMENTAL
AUDITS, INSPECTIONS, INQUIRIES, PROCEEDINGS OR INVESTIGATIONS RELATED TO EVENTS
OR OCCURRENCES THAT TRANSPIRED DURING HIS EMPLOYMENT WITH THE COMPANY. THE
COMPANY AGREES THAT IT WILL ATTEMPT TO ACCOMMODATE THE EMPLOYEE’S WORK SCHEDULE
WHEN REQUESTING HIS PARTICIPATION IN THE ABOVE ACTIVITIES AND TO REIMBURSE THE
EMPLOYEE FOR ANY REASONABLE OUT-OF-POCKET EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES, THAT HE INCURS IN CONNECTION WITH SUCH COOPERATION, SUBJECT TO
REASONABLE DOCUMENTATION. THE COMPANY WILL EXERCISE ITS RIGHTS UNDER THIS
SECTION SO AS NOT TO INTERFERE UNREASONABLY WITH THE EMPLOYEE’S PERSONAL
SCHEDULE OR ABILITY TO ENGAGE IN GAINFUL EMPLOYMENT.


9.                                       RELEASES


9.1                                 RELEASE BY THE EMPLOYEE.  THE EMPLOYEE
HEREBY FULLY, FOREVER, IRREVOCABLY AND UNCONDITIONALLY RELEASES, REMISES AND
DISCHARGES THE COMPANY, ITS OFFICERS, DIRECTORS, STOCKHOLDERS, CORPORATE
AFFILIATES, AGENTS AND EMPLOYEES (EACH IN THEIR INDIVIDUAL AND CORPORATE
CAPACITIES) (HEREINAFTER THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS,
CHARGES, COMPLAINTS, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, RIGHTS, DEBTS,
SUMS OF MONEY, COSTS, ACCOUNTS, RECKONINGS, COVENANTS, CONTRACTS, AGREEMENTS,
PROMISES, DOINGS, OMISSIONS, DAMAGES, EXECUTIONS, OBLIGATIONS, LIABILITIES, AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND COSTS), OF EVERY KIND AND NATURE WHICH
HE EVER HAD OR NOW HAS AGAINST THE COMPANY, ITS OFFICERS, DIRECTORS,
STOCKHOLDERS, CORPORATE AFFILIATES, AGENTS AND EMPLOYEES IN SUCH CAPACITIES,
INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS ARISING OUT OF HIS EMPLOYMENT, ALL
EMPLOYMENT DISCRIMINATION CLAIMS UNDER

6


--------------------------------------------------------------------------------





TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,42 U.S.C. §2000E ET SEQ., THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C., §621 ET SEQ., THE AMERICANS WITH
DISABILITIES ACT, 42 U.S.C., §12101 ET SEQ., THE MASSACHUSETTS FAIR EMPLOYMENT
PRACTICES ACT, M.G.L. C.151 B, § 1 ET SEQ., ALL CLAIMS ARISING OUT OF THE
MASSACHUSETTS CIVIL RIGHTS ACT, M.G.L. C.12 §§11H AND 11I, THE MASSACHUSETTS
EQUAL RIGHTS ACT, C.93 §102 AND 103 AND M.G.L. C.214, §1C , ALL DAMAGES ARISING
OUT OF ALL EMPLOYMENT DISCRIMINATION CLAIMS, WRONGFUL DISCHARGE CLAIMS OR OTHER
COMMON LAW CLAIMS AND DAMAGES INCLUDING BUT NOT LIMITED TO, ACTIONS IN TORT,
DEFAMATION AND BREACH OF CONTRACT; ALL CLAIMS TO ANY NON-VESTED OWNERSHIP
INTEREST IN THE COMPANY CONTRACTUAL OR OTHERWISE, INCLUDING BUT NOT LIMITED TO
CLAIMS TO STOCK OR STOCK OPTIONS, EXCEPT AS DESCRIBED IN SECTION 5.4, AND ANY
CLAIM OR DAMAGE ARISING OUT OF YOUR EMPLOYMENT WITH OR SEPARATION FROM THE
COMPANY (INCLUDING A CLAIM FOR RETALIATION) UNDER ANY COMMON LAW THEORY OR ANY
FEDERAL. STATE OR LOCAL STATUTE OR ORDINANCE NOT EXPRESSLY REFERENCED ABOVE;
PROVIDED HOWEVER THAT NOTHING IN THIS AGREEMENT PREVENTS YOU FROM FILING,
COOPERATING WITH OR PARTICIPATING IN ANY PROCEEDING BEFORE THE EEOC OR A STATE
FAIR EMPLOYMENT PRACTICES AGENCY (EXCEPT THAT YOU ACKNOWLEDGE THAT YOU MAY NOT
BE ABLE TO RECOVER ANY MONETARY BENEFITS IN CONNECTION WITH ANY SUCH CLAIM,
CHARGE OR PROCEEDING). NOTWITHSTANDING THE FOREGOING, THIS RELEASE DOES NOT
INCLUDE AND WILL NOT PRECLUDE: (A) CLAIMS FOR UNEMPLOYMENT COMPENSATION; (B)
RIGHTS, IF ANY, TO DEFENSE AND INDEMNIFICATION FROM THE COMPANY FOR ACTIONS
TAKEN BY YOU IN THE COURSE AND SCOPE OF YOUR EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES AND AFFILIATES; AND/OR (C) CLAIMS, ACTIONS OR RIGHTS ARISING UNDER
OR TO ENFORCE THE TERMS OF THIS AGREEMENT.

9.2                                 Release by the Company.  In consideration of
the exchange of the promises contained herein and for such other good
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company hereby fully, forever, irrevocably and unconditionally

7


--------------------------------------------------------------------------------




releases, remises and discharges the Employee from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, loans, judgments, liens, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages (including
compensatory, punitive or liquidated damages), executions, obligations,
liabilities and expenses (including attorneys’ fees and costs), of every kind
and nature that it ever had or now has against the Employee, known or unknown,
at law or equity or otherwise, including, but not limited to, all claims arising
out of the Employee’s employment with and/or separation from the Company;
provided, however, that nothing in this Agreement prevents the Company from
bringing a claim: (a) that arises from any intentional misconduct engaged in
by the Employee as an employee, officer or director of the Company, including,
but not limited to, misappropriation, theft or fraud; (b) for breach of
fiduciary duty as an employee, officer or director of the Company; (c) in
defense of or in response to any claim by the Employee for indemnification
and/or advancement of fees; or (d) arising under this Agreement.


10.                                 ACKNOWLEDGMENTS.  THE EMPLOYEE ACKNOWLEDGES
THAT HE HAS BEEN GIVEN TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT AND THAT
THE COMPANY ADVISED HIM TO CONSULT WITH AN ATTORNEY OF HIS OWN CHOOSING PRIOR TO
SIGNING THIS AGREEMENT. THE EMPLOYEE MAY REVOKE THIS AGREEMENT FOR A PERIOD OF
SEVEN (7) DAYS AFTER THE EXECUTION OF THIS AGREEMENT, AND THE AGREEMENT SHALL
NOT BE EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF THIS SEVEN (7) DAY
REVOCATION PERIOD. THE EMPLOYEE UNDERSTANDS AND AGREES THAT BY ENTERING INTO
THIS AGREEMENT HE IS WAIVING ANY AND ALL RIGHTS OR CLAIMS HE MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED BY THE OLDER WORKERS BENEFIT
PROTECTION ACT, AND THAT HE HAS RECEIVED CONSIDERATION BEYOND THAT TO WHICH HE
WAS PREVIOUSLY ENTITLED.

8


--------------------------------------------------------------------------------





11.                                 VOLUNTARY ASSENT.  THE EMPLOYEE AFFIRMS THAT
NO OTHER PROMISES OR AGREEMENTS OF ANY KIND HAVE BEEN MADE TO OR WITH HIM BY ANY
PERSON OR ENTITY WHATSOEVER TO CAUSE HIM TO SIGN THIS AGREEMENT, AND THAT HE
FULLY UNDERSTANDS THE MEANING AND INTENT OF THIS AGREEMENT. THE EMPLOYEE STATES
AND REPRESENTS THAT HE HAS HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE
TERMS OF THIS AGREEMENT WITH AN ATTORNEY. THE EMPLOYEE FURTHER STATES AND
REPRESENTS THAT HE HAS CAREFULLY READ THIS AGREEMENT, UNDERSTANDS THE CONTENTS
HEREIN, FREELY AND VOLUNTARILY ASSENTS TO ALL OF THE TERMS AND CONDITIONS
HEREOF, AND SIGNS HIS NAME OF HIS OWN FREE ACT.


12.                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE UPON
PERSONAL DELIVERY OR UPON DEPOSIT IN THE UNITED STATES POST OFFICE, BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED TO THE OTHER PARTY AT
THE ADDRESS SHOWN ABOVE, OR AT SUCH OTHER ADDRESS OR ADDRESSES AS EITHER PARTY
SHALL DESIGNATE TO THE OTHER IN ACCORDANCE WITH THIS SECTION 12.


13.                                 PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE,
ANY PRONOUNS USED IN THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE OR NEUTER FORMS, AND THE SINGULAR FORMS OF NOUNS AND PRONOUNS SHALL
INCLUDE THE PLURAL, AND VICE VERSA.


14.                                 NON-DISPARAGEMENT.  THE EMPLOYEE AGREES NOT
TO MAKE ANY STATEMENT, WRITTEN OR ORAL, WHICH DISPARAGES THE COMPANY, ITS
RESPECTIVE OFFICERS, OR MANAGEMENT AND BUSINESS PRACTICES, OR WHICH DISRUPTS OR
IMPAIRS THE COMPANY’S NORMAL OPERATIONS. THE PROVISIONS OF THIS SECTION 14 SHALL
NOT APPLY TO ANY TRUTHFUL STATEMENT REQUIRED TO BE MADE BY THE EMPLOYEE IN ANY
LEGAL PROCEEDING, REQUIRED FILING UNDER THE SECURITIES LAWS, OR PURSUANT TO ANY
GOVERNMENTAL OR REGULATORY INVESTIGATION. LIKEWISE, THE COMPANY AGREES THAT ITS
DIRECTORS AND OFFICERS SHALL NOT MAKE ANY STATEMENT, WRITTEN OR ORAL, WHICH
DISPARAGES THE EMPLOYEE. THE COMPANY AGREES TO PROVIDE A POSITIVE WRITTEN LETTER
OF RECOMMENDATION FOR THE EMPLOYEE ON REQUEST.

9


--------------------------------------------------------------------------------





15.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT.


16.                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE
EMPLOYEE.


17.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (WITHOUT REFERENCE TO THE CONFLICTS OF LAWS PROVISIONS THEREOF).
ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY
PROVISION OF THIS AGREEMENT SHALL BE COMMENCED ONLY IN A COURT OF THE
COMMONWEALTH OF MASSACHUSETTS (OR, IF APPROPRIATE, A FEDERAL COURT LOCATED
WITHIN MASSACHUSETTS), AND THE COMPANY AND THE EMPLOYEE EACH CONSENTS TO THE
JURISDICTION OF SUCH A COURT.


18.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF BOTH PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING ANY CORPORATION WITH WHICH, OR INTO
WHICH, THE COMPANY MAY BE MERGED OR WHICH MAY SUCCEED TO THE COMPANY’S ASSETS OR
BUSINESS, PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF THE EMPLOYEE ARE PERSONAL
AND SHALL NOT BE ASSIGNED BY HIM.


19.                                 WAIVERS.  NO DELAY OR OMISSION BY THE
COMPANY IN EXERCISING ANY RIGHT UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER
OF THAT OR ANY OTHER RIGHT. A WAIVER OR CONSENT GIVEN BY THE COMPANY ON ANY ONE
OCCASION SHALL BE EFFECTIVE ONLY IN THAT INSTANCE AND SHALL NOT BE CONSTRUED AS
A BAR OR WAIVER OF ANY RIGHT ON ANY OTHER OCCASION.

10


--------------------------------------------------------------------------------





20.                                 CAPTIONS.  THE CAPTIONS OF THE SECTIONS OF
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND IN NO WAY DEFINE, LIMIT
OR AFFECT THE SCOPE OR SUBSTANCE OF ANY SECTION OF THIS AGREEMENT.


21.                                 SEVERABILITY.  IN CASE ANY PROVISION OF THIS
AGREEMENT SHALL BE INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL IN NO WAY BE
AFFECTED OR IMPAIRED THEREBY.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

THE FIRST MARBLEHEAD CORPORATION

 

 

 

By:

  /s/ Peter B. Tarr

 

 

Peter B. Tarr

 

 

Chairman and General Counsel

 

 

Date Signed: November 1, 2006

 

 

 

 

 

 

 

 

  /s/ Donald R. Peck          November 1, 2006

 

 

Donald R. Peck                      Date Signed

 

11


--------------------------------------------------------------------------------